EXHIBIT 10.1

 

[Letterhead of SMTC Corporation]

 

July 23, 2003            

 

Frank Burke

112 Strath Avenue

Toronto, Ontario M8X 1R5

 

Dear Mr. Burke:

 

As we have discussed, your employment with SMTC Manufacturing Corporation of
Canada (“SMTC Canada”) serving as Chief Financial Officer of SMTC Canada, SMTC
Corporation (“Holdings”) and each of SMTC Canada’s and Holdings’ subsidiaries
(SMTC Canada, Holdings and their subsidiaries, collectively, the “Company”),
will end on August 31, 2003, (the “August Separation Date”) or in the event that
the Board of Directors requests you stay to assist the Company with a probable
transaction, on September 30, 2003 (the “September Separation Date,” and the
August Separation Date or the September Separation Date, as appropriate, the
“Separation Date”). The purpose of this letter is to confirm the agreement
between you and SMTC Canada concerning your employment through the Separation
Date and severance arrangements and other matters related to the termination of
your employment with SMTC Canada, as follows:

 

1. Bonus. In consideration of your acceptance of this Agreement and upon your
execution of this Agreement, SMTC Canada will pay you a bonus of Cdn$150,000. In
addition, on or before the Separation Date, SMTC Canada will pay you a final
bonus of Cdn$34,000 for the months of July and August 2003 and an additional
Cdn$16,000 for the month of September, if you stay until September 30, 2003 (the
“September Bonus”).

 

2. Final Salary and Vacation Pay. You will receive pay for all work you perform
for SMTC Canada through the Separation Date, and (to the extent you do not use
them after the date hereof) pay, at your final base rate of pay of Cdn$300,000
per annum, for 12½ vacation days you will have earned, but not used by the
August Separation Date or 3½ vacation days you will have earned, but not used by
the September Separation Date. At your request, you may take these vacation days
prior to your Separation Date, within reason, which shall be deducted from the
vacation payout stated herein.

 

3. Severance Benefits. In addition to the other payments set our herein, in
consideration of your acceptance of this Agreement and subject to your meeting
in full your obligations under this Agreement, SMTC Canada will pay you a lump
sum severance payment of Cdn$128,000 on or before the Separation Date.

 



--------------------------------------------------------------------------------

4. Sale of the Company. In the event a Sale Transaction is consummated at any
time prior to the August Separation Date, you shall be paid the full amounts due
per items 1 through 3 above, excluding the September Bonus, as if you had
remained employed through the August Separation Date, on the date of the closing
of such Sale Transaction. In the event a Sale Transaction is consummated at any
time after August 31, 2003 and prior to the September Separation Date and you
did not depart on the August Separation Date, you shall be paid the full amounts
due per items 1 through 3 above as if you had remained employed through the
September Separation Date, on the date of the closing of such Sale Transaction.
For purposes of this Agreement, “Sale Transaction” means any transaction or
series of transactions involving (a) an acquisition, merger, consolidation, or
other business combination pursuant to which all or substantially all of the
business or assets of the Company are, directly or indirectly, combined with
another SMTC Canada; (b) the acquisition, directly or indirectly, by a buyer or
buyers (which term shall include a “group” of persons as defined in Section
13(d) of the Securities Exchange Act of 1934, as amended), of all or
substantially all of the equity interests and options of the Company or (c) the
formation of a joint venture or partnership with the Company or direct
investment in the Company for the purpose of effecting a transfer of all or
substantially all of the Company’s business or assets to a third party.

 

5. Future Services. In the event that SMTC Canada requests your services as an
independent consultant after the September Separation Date, subject to our
mutual consent, it is understood that your full-time services to SMTC Canada
would be engaged on a month-to-month basis at a monthly rate of Cdn$25,000,
subject to termination by SMTC Canada at any time.

 

6. Stock Options. As of the Separation Date, you will be vested in 100,000
options to purchase Holding’s common stock with an exercise prices varying from
$3.50 to $16.00 per share (the “Exercisable Options”). The Exercisable Options
will remain exercisable for ninety (90) days following the Separation Date. Any
Exercisable Options not exercised during that time period shall be forfeited and
shall terminate. Except as otherwise expressly provided in this paragraph 7,
your rights and obligations with respect to the Exercisable Options shall remain
unchanged and shall be governed by the terms of the applicable stock option
plan, stock option grants, any agreements or other documents applicable to the
Exercisable Options, and any other restrictions or provisions generally
applicable to options granted to Company employees. All stock options previously
granted to you that have not vested as of the Separation Date are forfeited and
will be cancelled as of the Separation Date.

 

7. Withholding. All payments made by SMTC Canada under this Agreement shall be
reduced by any tax or other amounts required to be withheld by SMTC Canada under
applicable law and all other deductions authorized by you.

 

8. Acknowledgement of Full Payment. You acknowledge and agree that the payments
provided under paragraphs 1, 2 and 3 of this Agreement are in complete
satisfaction of any and all compensation due to you from SMTC Canada or any
member of the Company, whether for services provided to SMTC Canada, the Company
or otherwise, through the

 

-2-



--------------------------------------------------------------------------------

Separation Date and that, except as expressly provided under this Agreement, no
further compensation is owed to you.

 

9. Confidentiality and Non-Disparagement. Except as may be required by law, you
agree that you will not disclose this Agreement or any of its terms or
provisions, directly or by implication, except to members of your immediate
family and to your legal and tax advisors. You also agree that you will not
disparage or criticize the Company, its business, its management or its
products, and that you will not otherwise do or say anything that could disrupt
the good morale of the Company’s employees or harm its interests or reputation.
The Company, as represented by its senior executives, hereby agrees that it will
not disparage or criticize you, your performance, and/or your conduct in good
faith on behalf of the Company, and in the event that the Company is contacted
by a third party seeking a reference, the Company undertakes to provide a
positive performance appraisal and satisfaction with your activities.

 

10. Return of Company Documents and Other Property. In signing this Agreement,
you agree that you will return to SMTC Canada, no later than the Separation
Date, any and all documents, materials and information (whether in hard copy, on
electronic media or otherwise) related to the business of the Company or any of
its Affiliates (whether present or otherwise) and all keys, access cards, credit
cards, computer hardware and software, telephones and telephone-related
equipment and all other property of the Company and its Affiliates in your
possession or control. Further, you represent and warrant that you will not
retain any copy of any Company documents, materials or information (whether in
hardcopy, on electronic media or otherwise), beyond the Separation Date.
Recognizing that your employment with SMTC Canada has ended, you agree that
after the Separation Date, you will not attempt to access or use any computer or
computer network or system of the Company or any of its Affiliates, including
without limitation the electronic mail systems. Further, you acknowledge that
you will disclose to SMTC Canada, no later than the Separation Date, all
passwords necessary or desirable to enable the Company to access all information
which you have password-protected on any of its computer equipment or on its
computer network or system. For purposes of this Agreement, “Affiliates” are all
persons and entities directly or indirectly controlling, controlled by or under
common control with the Company, where control may be by management authority or
equity interest.

 

11. Other Agreements. You and SMTC Canada agree that as of the Separation Date,
the Offer of Employment Letter Agreement between you and SMTC Manufacturing
Corporation of Canada dated July 26, 2001, as amended, will automatically
terminate and be of no further force and effect, provided that all
consideration, as called for hereby has been paid.

 

12. Confidential Information. You acknowledge that information obtained by you
during your employment with SMTC Canada concerning the business or affairs of
the Company or any of its Affiliates (“Confidential Information”) is the
property of the Company. You shall not at any time during or after the
Separation Date, without the prior written consent of the Board of Directors of
Holdings, disclose to any unauthorized person or use for your own account or for
the account of any person other than the Company or its Affiliates any
Confidential Information, except to the extent necessary to comply with
applicable laws or to the extent that such

 

-3-



--------------------------------------------------------------------------------

information becomes generally known to and available for use by the public other
than as a result of (i) your acts or (ii) during your employment with SMTC
Canada, your omissions to act.

 

13. Non-Competition; Non-Solicitation.

 

(a) Non-Competition. You acknowledge that you are and will be in possession of
Confidential Information, that your services are of unique and great value to
the Company, and that some restrictions on your activities during and after your
employment are necessary to protect the goodwill, Confidential Information and
other legitimate interests of the Company and its Affiliates. Accordingly, from
the Separation Date through February 29, 2004 (the “Non-Compete Period”), you
shall not, directly or indirectly, own, manage, control, participate in, consult
with, render services to, or in any manner engage in, any enterprise primarily
engaged in the contract manufacturing of printed circuit boards or other
electronic manufacturing services within any geographical area in which the
Company or its Affiliates do business on the date of termination of your
employment. Such geographical area shall include but not be limited to North
America (including Mexico). Nothing herein shall prohibit you from being a
passive owner of not more than 5% of any publicly-traded class of capital stock
of any entity engaged in a competing business.

 

(b) Non-Solicitation of Employees, Suppliers and Customers. During the
Non-Compete Period, you shall not (i) interfere with the relationship between
the Company or any of its Affiliates, and any of their employees, or induce or
attempt to induce any employee of the Company or its Affiliates to terminate his
or her employment, (ii) hire directly or through another entity any person who
was an employee of the Company (other than a former employee of the Company who
left his or her employment without any inducement by you), (iii) induce or
attempt to induce any independent contractor providing services to the Company
or any of its Affiliates to terminate or diminish its relationship with the
Company or its Affiliates, (iv) induce or attempt to induce any customer,
supplier, licensee or other business relation of the Company or its Affiliates
to cease doing business with such entity, or (v) in any way interfere in any
material respect with the relationship between any such customer, supplier,
licensee or business relation and the Company or its Affiliates.

 

(c) Scope of Restriction. If, at the time of enforcement of this paragraph 13, a
court shall hold that the duration, scope or area restrictions stated herein are
unreasonable under circumstances then existing, you agree that the maximum
duration, scope or area reasonable under such circumstances shall be substituted
for the stated duration, scope or area.

 

(d) Necessity of Restraints. You acknowledge that the restraints imposed by this
paragraph 13 are reasonable and necessary for the protection of the Company and
its Affiliates, and that any such entity would be harmed by a breach by you of
these provisions.

 

14. Employee Cooperation. You agree to cooperate, within reason, with the
Company and its Affiliates hereafter with respect to all matters arising during
or related to your employment, including, but not limited to, all matters in
connection with any litigation or other proceeding which may have arisen or
which may arise following the signing of this Agreement.

 

-4-



--------------------------------------------------------------------------------

SMTC Canada will reimburse your out-of-pocket expenses and any lost wages
incurred in complying with Company requests hereunder, provided such expenses
are authorized by SMTC Canada or Holdings in advance.

 

15. Release of Claims.

 

(a) In exchange for the special severance pay and benefits provided you under
this Agreement, to which you would not otherwise be entitled, on your own behalf
and that of your heirs, executors, administrators, beneficiaries, personal
representatives and assigns, you agree that this Agreement shall be in complete
and final settlement of any and all causes of action, rights or claims that you
have had in the past, now have, or might now have, including, but not limited
to, any causes of action, rights or claims in any way related to, connected with
or arising out of your employment or its termination or pursuant to the
Employment Standards Act, 2000 (Ontario), the Human Rights Code (Ontario), the
fair employment practices statutes of the state, states province or provinces in
which you have provided services to the Company or any of its Affiliates or any
other federal, state, provincial or local law, regulation or other requirement
and you hereby release and forever discharge the Company and its Affiliates and
all of their respective past and present directors, shareholders, investors,
officers, employees, agents and representatives, their successors and assigns,
and all others connected with any of them, both individually and in their
official capacities, from any and all such causes of action, rights or claims.

 

(b) Furthermore, in exchange for you executing this Agreement, the Company
hereby agrees, on its own behalf and on behalf of any successors or assigns,
employees, officers, directors, shareholders, investors, agents and
representatives, their successor and assigns, both individually and in their
official capacities (the “Company Releasees”), that this Agreement shall be in
complete and final settlement of any and all causes of action, rights or claims
that the Company Releasees have had in the past, now have, or might have in the
future against up, your heirs, executors, administrators, beneficiaries,
personal representatives and assigns. The Company hereby expressly undertakes
and agrees to maintain all errors and omissions insurance presently in place
with respect to you for a period of at least two (2) years after the Separation
Date.

 

(c) This Agreement, including the release of claims set forth in this paragraph
15, creates legally binding obligations and SMTC Canada encourages you to seek
the advice of legal counsel before signing this Agreement. In signing this
Agreement, you give SMTC Canada assurance that you have signed it voluntarily
and with a full understanding of its terms; that you have had sufficient
opportunity, before signing this Agreement, to consider its terms and to consult
with legal counsel, if you wished to do so, or to consult with any other of
those persons to whom reference in made in the first sentence of paragraph 9
above; and that, in signing this Agreement, you have not relied on any promises
or representations, express or implied, that are not set forth expressly in this
Agreement.

 

-5-



--------------------------------------------------------------------------------

16. Miscellaneous.

 

(a) This Agreement constitutes the entire agreement between you and SMTC Canada
and supersedes all prior and contemporaneous communications, agreements and
understandings, whether written or oral, with respect to your employment, its
termination and all related matters, excluding only your obligations with
respect to the securities of Holdings, all of which shall remain in full force
and effect in accordance with their terms.

 

(b) This Agreement may not be modified or amended, and no breach shall be deemed
to be waived, unless agreed to in writing by you and the Special Committee of
the Board of Directors of SMTC Canada or its expressly authorized designee. The
captions and headings in this Agreement are for convenience only and in no way
define or describe the scope or content of any provision of this Agreement.

 

(c) The obligation of SMTC Canada to make payments to you or on your behalf to
your personal representative in the event of your death, under this Agreement is
expressly conditioned upon your continued full performance of your obligations
under this Agreement and under paragraph 13 hereof.

 

(d) SMTC Canada may assign this Agreement to any of its subsidiaries or
Affiliates, to any successor of SMTC Canada or the Company by reorganization,
merger, consolidation or liquidation or to any transferee of all or
substantially all of the business or assets of the Company. You may not assign
this Agreement, which is personal to you.

 

(e) This Agreement shall be interpreted and construed in accordance with, and
governed by, the laws of the Province of Ontario, and the parties hereby attorn
to the exclusive jurisdiction of the Courts of the said province in connection
with any dispute respecting this Agreement.

 

If the terms of this Agreement are acceptable to you, please sign, date and
return it to me within five (5) days of the date you receive it. The enclosed
copy of this letter, which you should also sign and date, is for your records.
My signature on behalf of the Company signifies the Company’s acceptance of all
terms herein.

 

Sincerely,

SMTC CORPORATION

By:

 

/s/    W.T. Brock        

 

--------------------------------------------------------------------------------

Name:

 

William T. Brock

Title:

 

Chairman

 

Accepted and agreed:

 

Signature:

 

/s/    Frank Burke        

--------------------------------------------------------------------------------

Date:

 

July 23, 2003

--------------------------------------------------------------------------------

 

-6-